Exhibit 10.1    
 
Sales Plan




Sales Plan, dated August 10, 2005 (the “Sales Plan”), between Norman C. Harbert
(“Seller”) and Northern Trust Securities, Inc. (“Northern”).


RECITALS


WHEREAS, Seller desires to establish this Sales Plan to sell unregistered shares
of Class A common stock, par value $0.01 per share, of Hawk Corporation, a
Delaware corporation (the “Issuer”), acquired prior to the initial public
offering of the Issuer (the “Stock”); and


WHEREAS, Seller desires to sell a total of 60,000 shares of Stock (the “Total
Plan Shares”); and


WHEREAS, Seller desires to engage Northern to effect sales of shares of Stock in
accordance with the Sales Plan;


NOW, THEREFORE, Seller and Northern hereby agree as follows:


A. IMPLEMENTATION OF THE SALES PLAN


1.  Subject to Paragraph A.7., Northern shall effect sales (each a “Sale”) as
provided herein. Beginning October 7, 2005, and thereafter on the first Friday
of each subsequent quarter on which the American Stock Exchange (“Amex”) is open
and effectuating trades (“Trade Date”), an order for 7,500 shares of Stock (or,
if less than 7,500 of the Total Plan Shares remain, such remaining amount) at
the market price per share on the Trade Date. If, consistent with ordinary
principles of best execution or for any other reason, Northern cannot sell any
or all of the 7,500 shares of Stock on the Trade Date, then the amount of such
shortfall shall be sold as soon as practicable on the immediately succeeding
days in which the Amex is open and trades regular way following the Trade Date
(“Business Day”); provided that in no event may the amount of any shortfall be
sold any later than the tenth Business Day following the Trade Date. In the
event that any shares of Stock are not sold within ten Business Days of the
Trade Date, Northern will have no authority to sell any such shortfall on the
succeeding month’s Trade Date.


2.  Seller acknowledges and agrees that Northern will handle the above order on
a best efforts basis. In the event any limit prices of orders are away from the
prevailing market prices at any time, there can be no assurance that such orders
will be executed in whole or in part. Seller agrees that all orders may be
partially executed and will not be treated as an all or none order.


3.  Seller agrees to deposit 60,000 shares of Stock into a Northern brokerage
account NT1-302546 (the “Account”). Northern shall withdraw Stock from Seller’s
Account in order to effect sales of Stock under this Sales Plan. If on any day
that sales are to be made under this Sales Plan the number of shares of Stock in
Seller’s Account is less than the number of shares to be sold on such day, then
Northern shall notify Seller promptly of such deficiency, and Seller agrees to
promptly deposit into the Account the number of shares of Stock necessary to
eliminate such deficiency.
 
4. Subject to Paragraph A.10., Seller agrees not to remove or transfer shares of
Stock out of the Account. Upon notification pursuant to Paragraph A.10., Seller
shall have the right to remove the portion of the Total Plan Shares subject to
such Private Sale or Gift from Seller’s Account.


37

--------------------------------------------------------------------------------


5. To the extent that any Stock remains in Seller’s Account upon termination of
this Sales Plan, Northern agrees to return such Stock promptly to the Issuer’s
transfer agent for relegending to the extent that such Stock would then be
subject to transfer restrictions in the hands of Seller.


6. Northern will deduct its reasonable and customary commissions from the
proceeds of sales of Stock under this Sales Plan, together with any other
reasonable expenses incurred by Northern in connection with such sales.


7. Subject to Paragraph E.6., this Sales Plan shall become effective on August
[__], 2005 (“Effective Date”) and shall terminate on the earliest of the date on
which the Total Plan Shares have been sold, the date this Sales Plan is
terminated pursuant to Paragraph E.3., or upon notification of death of Norman
C. Harbert.


8. Seller acknowledges and agrees that he does not have authority, influence or
control over any sales of Stock effected by Northern pursuant to this Sales
Plan, and will not attempt to exercise any authority, influence or control over
such sales. Northern agrees not to seek advice from Seller with respect to the
manner in which he effects sales under this Sales Plan. Seller understands that
Northern shall have no discretion as to the timing of the sales of Stock.


9. Northern will notify Seller and Issuer of all transactions pursuant to
customary trade confirmations that are provided in the normal course of
business.


10. Seller agrees that he will notify Northern as soon as possible in the event
he consummates a private sale of any portion of the Total Plan Shares to the
Issuer (a “Private Sale”) or makes a bona fide gift of any portion of the Total
Plan Shares (a “Gift”). Seller agrees that in the event that any sale of a
portion of the Total Plan Shares by Northern pursuant to this Sales Plan, when
combined with a Private Sale or a Gift, results in the sale of Stock in excess
of the Total Plan Shares, Seller shall be responsible for delivering additional
Stock to Northern to cover the excess number of shares sold.


11. Seller understands that Northern may not be able to effect a sale due to a
market disruption or a legal, regulatory or contractual restriction applicable
to Northern, an insufficient number of shares of Stock being in the Account or a
pending sale under this Sales Plan causing Seller to exceed any applicable
volume limitations of Rule 144 or 145 under the Securities Act of 1933 (the
“Securities Act”). If any sale cannot be executed as required by Paragraph A.1.
due to a market disruption, a legal, regulatory or contractual restriction
applicable to Northern or any other such event, Northern shall effect such sale
as promptly as practical after the cessation or termination of such market
disruption, applicable restriction or other event, or, at the discretion of
Northern, the Sales Plan may be terminated.
 
12. It is the intent of the parties that this Sales Plan comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act of
1934 (the “Exchange Act”) and this Sales Plan shall be interpreted to comply
with the requirements of Rule 10b5-1(c).


38

--------------------------------------------------------------------------------


B. RULES 144 AND 145


The following three paragraphs shall only apply to the extent Seller is subject
to Rules 144 and 145.


1. Northern agrees to conduct all sales in accordance with the manner of sale
requirement of Rule 144 or 145 under the Securities Act, and in no event shall
Northern effect any such sale if such sale would exceed the then applicable
volume limitation under Rule 144, assuming Northern’s sales under this Sales
Plan and those notified to Northern pursuant to Paragraph B.3. are the only
sales subject to that limitation. Seller will be responsible for completing and
filing all required Form 144s prior to the sale of any Stock covered under Rule
144. Seller agrees to promptly provide Northern with a copy of any Form 144
filing made by Seller. In the event Seller requests, and Northern agrees, in
writing, to make certain Form 144 filings, Seller hereby appoints Northern as
agent and attorney-in-fact to execute, file and submit, on behalf of Seller, any
such required Form 144s.


2. Each such Form 144 shall state in the “Remarks” section that the sales
thereunder are being made pursuant to a previously adopted plan intended to
comply with Rule 10b5-1(c), shall include the date Seller adopted this Sales
Plan and shall indicate that the representation regarding Seller’s knowledge of
material information speaks as of the adoption date of this Sales Plan.


3. Seller agrees not to take any action that would cause the sales not to comply
with Rule 144 or 145, and Seller agrees not to cause any person or entity with
which Seller would be required to aggregate sales of Stock pursuant to paragraph
(a)(2) or (e) of Rule 144 to take any action that would cause the sales not to
comply with Rules 144 or 145. Seller will provide notice of any such
transactions during the three months preceding the date hereof and may not enter
into any other selling program or transaction without the prior consent of
Northern.


C.REPRESENTATIONS AND AGREEMENTS OF SELLER


1. Seller represents and warrants that as of the time of execution of this Sales
Plan, Seller: (a) is not aware of material, nonpublic information with respect
to the Issuer or any securities of the Issuer (including the Stock) and, (b) is
entering into this Sales Plan in good faith and not as part of a plan or scheme
to evade the prohibitions of Rule 10b5-1 under the Exchange Act or other
applicable securities laws.
 
2. At the time of Seller’s execution of this Sales Plan, Seller has not entered
into or altered a corresponding or hedging transaction with respect to the
Stock. Seller agrees not to enter into any such transaction while this Sales
Plan remains in effect.


3. Seller agrees to make all filings, if any, required under and monitor his
compliance with Sections 13(d), 13(g) and 16 of the Exchange Act.


39

--------------------------------------------------------------------------------


4. Except as provided in Paragraph B.1., Seller acknowledges and agrees that
Northern has no duty to determine whether Seller has violated Rules 144 or 145
under the Securities Act, or Sections 13(d), 13(g) or 16 of the Exchange Act or
the rules adopted by the SEC thereunder. Seller understands that this Plan in no
way alters his obligations and responsibilities under Section 16, including
those prohibitions against short swing profits.


5. Seller understands that there may be specific state law restrictions or
limitations applicable to this Sales Plan. Seller acknowledges and agrees that
Northern has not provided Seller with any tax, accounting or legal advice.
Seller understands that he should seek the advice of counsel regarding this
Sales Plan and the various securities and tax law issues related thereto.


6. Seller agrees to notify Northern immediately in the event of trading
restrictions being imposed as the result of any lock up event restricting sales
by affiliates, such as a stock offering, tender offer or acquisition transaction
or any similar event.


7. Seller represents and warrants that he is able to sell shares of Stock, as
contemplated by this Sales Plan, in accordance with the Issuer’s statement
regarding insider trading and confidentiality, as supplemented and amended from
time to time and Seller has obtained the acknowledgement of the Issuer to enter
into this Sales Plan. Seller further represents and warrants that the Stock is
not subject to any liens, security interests or other impediments to transfer
(except for limitations imposed by Rules 144 or 145, if applicable).


D. INDEMNIFICATION AND LIMITATION ON LIABILITY


1. Seller agrees to indemnify and hold harmless Northern and its directors,
officers, employees and affiliates from and against all claims, losses, damages
and liabilities (including without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) arising out of or attributable to Northern’s actions taken or
not taken in compliance with this Sales Plan or arising out of or attributable
to any breach by Seller of this Sales Plan (including Seller’s representations
and warranties hereunder) or any violation by Seller of applicable laws or
regulations. Seller will not be liable under the foregoing sentence to the
extent that any claim, loss, damage or liability is found in a final judgement
by a court to have resulted from the bad faith, gross negligence or willful
misconduct of Northern or its directors, officers, employees or affiliates. This
indemnification shall survive termination of this Sales Plan.
 
2. Notwithstanding any other provision hereof, Northern shall not be liable to
Seller for: (a) special, indirect, punitive, exemplary or consequential damages,
or incidental losses or damages of any kind, even if advised of the possibility
of such losses or damages or if such losses or damages could have been
reasonably foreseen; or (b) any failure to perform or to cease performance or
any delay in performance that results from a cause or circumstance that is
beyond its reasonable control, including but not limited to failure of
electronic or mechanical equipment, strikes, failure of common carrier or
utility systems, severe weather, market disruptions or other causes commonly
known as “acts of God”.


E.  GENERAL


1. This Sales Plan shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to choice of law principles and
may be modified or amended only by a writing signed by the parties hereto and
acknowledged by the Issuer.
 


40

--------------------------------------------------------------------------------


2. This Sales Plan shall be subject to all terms and conditions governing
Seller’s Account, including the Northern Account Agreement.


3. Notwithstanding anything to the contrary herein, Seller and/or Issuer may
notify Northern to terminate this Sales Plan at any time. Seller may also notify
Northern to modify sales under this Sales Plan; provided, however, that such
modification shall not be effective until 30 days after the notification thereof
and the acknowledgement of Issuer. Any such modification or termination shall be
made in good faith and not as a part of a plan or scheme to evade the
prohibitions of Rule l0b5-1 or other applicable securities laws. Seller agrees
that he will not modify this Sales Plan at any time that he is aware of any
material non-public information about the Issuer and/or the Stock.


4. All notices to Northern under this Sales Plan shall be given to Northern’s
office by facsimile at (312) 444-4410 or by certified mail at Northern Trust
Securities, Inc., 50 S. LaSalle Street, B-12, Chicago, Illinois 60603.
Attention: Debra Mairs. Upon termination or suspension of this Sales Plan,
Northern will send notice to Seller and Issuer to the address provided below.


5. Seller’s rights and obligations under this Sales Plan may not be assigned or
delegated without the written permission of Northern.


6. This Sales Plan shall not be effective until executed by Seller and Northern,
and acknowledged by Issuer. This Sales Plan may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

41

--------------------------------------------------------------------------------



Witness the following signatures for the Sales Plan, dated August 10, 2005,
between Norman C. Harbert and Northern Trust Securities, Inc.:








/s/ Norman C. Harbert    August 10, 2005
Norman C. Harbert


Northern Trust Securities, Inc.


/s/ Sheila M. Dorman    August 10, 2005
Name: Sheila M. Dorman
Title: Senior Vice President






Solely for purposes of acknowledging notification of the foregoing Sales Plan
and not as a party thereto, except to the extent of its rights thereunder, Hawk
Corporation, through its representative, has duly signed below:


Hawk Corporation




By: /s/ Thomas A. Gilbride   August 10, 2005
Name: Thomas A. Gilbride
Title: Vice President --- Finance
Address: 200 Public Square, Suite 1500
Cleveland, Ohio 44114













42

--------------------------------------------------------------------------------





SCHEDULE A
 
Communications required by the Plan shall be made to the following persons in
accordance with Section E. 4. of such Plan:
 


To Client:
Name: Norman C. Harbert
Address: 9156 Andora Hills Road
Scottsdale, Arizona 85262
Telephone: 480-595-0750
 
 
Copies to:
Name: Diane Monteleone
Address: Northern Trust
2398 E. Camelback Road
Phoenix, Arizona 85016
Telephone: 602-468-2512
Fax: 602-468-2553
E-Mail: dm3@ntrs.com
To Issuer:
Name: Thomas A. Gilbride
VP - Finance
Address: Hawk Corporation
200 Public Square, Suite 1500
Cleveland, OH 44114
Telephone: 216-861-3553
Fax: 216-861-4546
E-Mail: tomgilbride@hawkcorp.com
 
Name: Michele Hoza
Address: Kohrman Jackson & Krantz P.L.L.
1375 East 9th Street, 20th Floor
Cleveland, OH 44114
Telephone: 216-696-8700
Fax: 216-621-6536
E-Mail: mlh@kjk.com
To NTSI:
 
Primary Contact: Debra Mairs
Alternate Contact: Mike Rodell
Address: Northern Trust Securities, Inc.
50 S. LaSalle Street, Chicago, IL 60673
Telephone: 312/444-5140
Fax: 312/444-5478
E-Mail: dm114@ntrs.com
 


 
 
 
 
 
43